Citation Nr: 1039363	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  08-35 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for lumbar spine degenerative 
disc disease (claimed as a back disorder).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1983 to February 1987.  He had additional military 
reserve and national guard service until March 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In April 2010, the Veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  At his hearing the 
Veteran waived additional RO consideration for all evidence 
received subsequent to a March 2009 statement of the case and for 
any evidence added to the record after the hearing.  The Board 
finds the issue perfected for appellate review has been 
adequately developed.

A review of the record reveals that the issue of 
entitlement to service connection for posttraumatic stress 
disorder is being developed by the RO as the Agency of 
Original Jurisdiction (AOJ), but that it has not been 
adjudicated or developed on appeal.  A July 2010 statement 
of the case addressed the Veteran's disagreement with the 
assigned rating for his service-connected right ankle 
degenerative arthritis; however, there is no indication 
that the Veteran has perfected his appeal as to this 
issue.  Therefore, the Board does not have jurisdiction 
over these matters and they are referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  A chronic lumbar spine disability, to include arthritis and 
degenerative disc disease, was not manifest during active 
service, was not manifest to a compensable degree within one year 
of service, and is not shown to have developed as a result of an 
established event, injury, or disease during service.


CONCLUSION OF LAW

A chronic lumbar spine disability, to include arthritis and 
degenerative disc disease, was not incurred or aggravated as a 
result of active service nor may service connection be presumed.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the Veteran in a February 
2008 letter from the RO.  That letter notified the Veteran of 
VA's responsibilities in obtaining information to assist in 
completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the claim.  
Subsection (b)(3) was also added and notes that no duty to 
provide § 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to the 
benefit claimed cannot be established."  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Adequate notice as to these matters was provided in 
the RO's February 2008 correspondence.  The notice requirements 
pertinent to the issue on appeal have been met and all identified 
and authorized records relevant to the matter have been requested 
or obtained.  Although a review of the available record reveals 
that efforts to obtain service treatment records resulted in the 
receipt of records dated subsequent to the Veteran's period of 
active service from February 1983 to February 1987, there is no 
indication that additional efforts to obtain service treatment 
records could assist the Veteran in substantiating his claim.  It 
is significant to note that the Veteran testified in April 2010 
that his back injuries during active service were not documented 
in his service treatment records and, in essence, that the 
available record was complete as to this matter.  He also 
testified that he had received private medical treatment in 2005 
for a back disorder.  At his hearing he was advised that the 
record would be held open for 60 days to give him the opportunity 
to submit additional evidence to support his claim relating his 
back disability to service.  Subsequently; however, the Veteran 
did not submit the records of that treatment for VA review nor 
has he identified the provider and authorized VA to assist him in 
obtaining those records.  The Board finds that further attempts 
to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the July 2008 VA 
medical opinion obtained in this case is adequate as it is 
predicated on a substantial review of the record and medical 
findings and considers the Veteran's specific complaints and 
reported symptoms.  The examiner noted that the available medical 
records were reviewed and that they did not reveal report of a 
significant low back problem in service nor report of significant 
treatment for a low back disorder after service.  Although 
statements were subsequently added to the record from service 
medical personnel reporting that the Veteran received treatment 
during his service with the Florida National Guard, the provided 
reports to the extent they are inconsistent with the available 
post-service treatment and examination findings do not warrant 
further medical review.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).  The available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and regulations 
and to move forward with the claim would not cause any prejudice 
to the appellant.

Service Connection Claim
Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).  VA law provides that active military, 
naval, or air service includes any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a), (d) (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-
78 (1991).  ACDUTRA is, generally, full-time duty in the Armed 
Forces performed by reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2010).  The Court has held that regulations 
concerning presumptive service connection, the presumption of 
soundness and the presumption of aggravation, were inapplicable 
to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 
Vet. App. 40 (2010).  

Service connection can be granted for certain diseases, including 
arthritis, if manifest to a degree of 10 percent or more within 
one year of separation from active service.  Where a veteran 
served 90 days or more of continuous, active military service and 
certain chronic diseases become manifest to a degree of 
10 percent within one year from date of termination of service, 
such disease shall be presumed to have been incurred in or 
aggravated by service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010). 

The Court, however, has held that even though a disease is not 
included on the list of presumptive diseases a nexus between the 
disease and service may nevertheless be established on the basis 
of direct service connection.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that when a claimed 
disorder is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

VA regulations provide that service connection may be established 
on a secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2010).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately aggravated by 
a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is not 
one where a lay person's observations would be competent.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).  The level of training, 
education, and experience of the person conducting the 
examination is a factor that, if the Board affords more or less 
weight to the report because of that reason, must be thoroughly 
explained in its decision.  Cox v. Nicholson, 20 Vet. App. 563, 
569 (2007) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996)).

Lay evidence is competent to establish observable symptomatology; 
however, VA may make credibility determinations as to whether the 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is an 
issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal 
Circuit held that the lay evidence presented by a veteran 
concerning his continuity of symptoms after service may generally 
be considered credible and ultimately competent, regardless of a 
lack of contemporaneous medical evidence.  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2010).

Factual Background and Analysis

Service records show the Veteran had four years of active service 
from February 1983 to February 1987 with one year of active 
service as a special operations medical sergeant.  He had 16 
weeks of special operations medical training.  He received awards 
and medals including the Special Forces Tab and the Parachutist 
Badge.  Treatment and examination reports dated within his period 
of active service are not included in the available record.  A 
November 1987 National Guard enlistment examination revealed a 
normal clinical evaluation of the spine.  In a November 1987 
report of medical history the Veteran denied any history of 
recurrent back pain.  Examinations in May 1991 and August 1996 
also revealed a normal clinical evaluation of the spine.  The 
Veteran denied a history of recurrent back pain in his August 
1996 report of medical history.  An April 2000 periodic 
examination revealed a normal clinical evaluation of the spine.  
In an associated report of medical history the Veteran denied any 
history of recurrent back pain.  The Veteran listed his usual 
occupation as a United Parcel Service delivery driver.  No line 
of duty determinations for a back injury or treatment during a 
period of ACDUTRA or INACDUTRA service are of record.  An August 
2007 VA examination noted the Veteran reported he had been 
employed as a United Parcel Service delivery truck driver for 18 
years.  

In his December 2007 request for entitlement to service 
connection for a back disorder the Veteran reported that he 
completed over 100 parachute jumps during active service.  In a 
subsequent statement he reported he was treated for back pain 
during active service, but that he had been unable to locate the 
physician assistants or Special Forces medics who provided his 
treatment.  He asserted his back pain had been a chronic problem 
throughout the years.  In a VA Form 21-4142 he reported that back 
injuries were common in the Special Forces and that the medics 
provided typical treatment of rest, ice, NSAIDS (nonsteroidal 
anti-inflammatory drugs), and muscle relaxors.  He stated that 
often this treatment was not entered into a serviceman's medical 
record.  

VA treatment records dated in January 2008 noted the Veteran 
complained of severe right lower back pain of two days duration.  
He stated he had also experienced some back pain six months 
earlier after lifting a heavy individual.  A January 2008 X-ray 
examination revealed straightening of the normal lordotic curve 
with no evidence of splinting.  The tubal bodies and disc spaces 
appeared intact.  The examiner's impression was muscle spasm in 
the lumbar spine.  

On VA examination in July 2008 the Veteran reported a history of 
an acute low back injury secondary to recurrent parachute jumps 
and physical training in 1983.  He stated he had been treated 
with NSAIDS and pain medication with relief of his symptoms.  He 
reported his disorder had progressively worsened and that his 
current treatment regimen included NSAIDS and pain-relief 
medication.  The examiner noted decreased thoracolumbar spine 
motion, stiffness, and spasm.  Imaging studies revealed muscle 
spasm with present pedicles and intact vertebral bodies and disc 
spaces.  There was straightening of the normal lordotic curve and 
minute osteophytes projecting from the inferior lateral margins 
of the L2 vertebral body.  The diagnoses included lumbar disc 
disease with mild mechanical low back pain.  The examiner stated 
that based upon a review of the record and examination the 
Veteran's lumbar degenerative disc disease with mechanical low 
back pain was not caused by or a result of parachute jumping in 
service.  It was noted the disorder was most likely caused by a 
normal aging process and, in essence, that the early degenerative 
disc disease observed was expected in persons the Veteran's 
present age.  The examiner also noted that there was a 
significant silent interval between active service discharge and 
manifestation of the present disability.  It was further noted 
that the opinion was based upon the examiner's experience in 
medical disorders of this nature and the current orthopedic 
literature for the expected aging process of the lumbar spine 
without injury.  

Records show that in August 2008 the Veteran submitted additional 
statements in support of his claim.  An April 2007 statement from 
C.E.K., a registered nurse and a former service department medic 
from 1996 to 2004, noted that the Veteran had been provided 
regular treatment for lumbosacral spine pain, including rest, 
ice, compress, elevation, and NSAIDS.  C.E.K. further noted that 
this treatment seemed to be effective in the beginning, but that 
toward the end of the Veteran's National Guard career the 
treatment seemed to be only a stop gap measure.  In a May 2008 
statement J.H.B., a physician assistant, noted he had known the 
Veteran for 20 years and that he served with him in the Florida 
National Guard from 1987 to 2003 in separate units and at times 
on the same mission.  He recalled treating the Veteran on several 
occasions including for low back pain exacerbated by his military 
duties; however, no specific injury during a period of ACDUTRA or 
INACDUTRA service was identified.  J.H.B. reported that all 
treatments were documented and that those records had been turned 
over to the troop medical clinic.

In its March 2009 statement of the case the RO conceded that the 
Veteran had sustained orthopedic trauma as a result of his 
multiple parachute jumps during active service.  The RO, however, 
found that the persuasive evidence demonstrated his present back 
disability was not related to his military service.  In his July 
2009 VA Form 9 the Veteran reiterated his claim that he sustained 
back injuries during active service as a result of parachute 
jumps.  He reported, in essence, that injuries of the type he 
incurred were not normally treated at sick call, but were handled 
by medical specialists in the unit.  He further noted that 
attending sick call was not looked upon favorably and could 
jeopardize a serviceman's standing in the unit.

Private medical treatment records show the Veteran reported he 
sustained injuries to his back as a result of parachute jumps.  
An examination revealed restricted lumbar spine range of motion.  
It was noted that X-ray examination revealed some degenerative 
change with arthritis of the facet joints and disc space 
narrowing.  No opinion as to etiology was provided.  

An April 2010 statement from the Veteran's present employment 
supervisor noted that he had been employed as a deputy sheriff 
since May 2009.  It was further noted that it had been observed 
that the Veteran was experiencing problems with standing for 
prolonged periods of time and that he had been advised to seek VA 
compensation for injuries he sustained as a Special Forces medic.  

At his April 2010 hearing the Veteran testified as to the 
conditions of his active duty Special Forces service.  He 
described making parachute jumps while carrying heavy equipment 
and described the typical treatment that would be provided by 
medics for less than catastrophic back injuries.  He reiterated 
his claim that reporting to sick call was perceived as having a 
detrimental effect on a serviceman's career in a Special Forces 
unit.  He noted that no medical records were produced to document 
the treatment he received for a back injury during active 
service.  He also stated he had served with an artillery unit in 
the Florida National Guard after active service and that during 
this service he received medication and light duty on occasion 
without medical documentation of any treatment.  He reported that 
his initial back injuries occurred during active service and that 
the disorder was aggravated by his National Guard service.  

Based upon the evidence of record, the Board finds that a chronic 
lumbar spine disability, to include arthritis and degenerative 
disc disease, was not manifest during active service, was not 
manifest to a compensable degree within one year of active 
service, and is not shown to have developed as a result of an 
established event, injury, or disease during service.  The RO has 
conceded that it was likely the Veteran sustained orthopedic 
trauma during active service as a result of parachute jumps and 
the Board concurs with this determination.  The July 2008 VA 
examiner's opinion, however, that the Veteran's present back 
disabilities were not related to military service and were most 
likely due to the normal aging process is persuasive.  A review 
of the record shows the examiner accurately summarized the 
evidence then of record and found based upon a review of the 
record and examination that there was no report of a significant 
back injury in service nor report of significant treatment for a 
back disorder for many years after service.  An adequate 
rationale for the opinion was provided.  The earliest documented 
medical evidence of lumbar spine arthritis is dated in June 2008, 
over 21 years after the Veteran's separation from active service 
and presumptive service connection is not warranted.

Although a February 2010 private medical report noted the Veteran 
stated he sustained back injuries as a result of parachute jumps 
and other activities, the examiner provided no additional 
comments as to this statement and provided no opinion as to 
etiology.  The Court has held that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).

The Veteran is shown to have served as a medic during active 
service and to have received 16 weeks of Special Forces medical 
training.  As a result of this training he is considered to be 
competent to provide medical opinions consistent with his 
training and expertise.  The Board finds, however, that the 
Veteran's assertion that he sustained more significant or more 
severe back injuries during active service than contemplated by 
the July 2008 VA examiner is inconsistent with the objective 
medical findings documented by examinations performed during his 
National Guard service.  His statements as to having incurred 
more significant injuries in service are also considered to be 
inconsistent with the evidence demonstrating that he was able to 
maintain employment for 18 years engaged in a physically 
demanding occupation as a delivery truck driver.  

Similarly, to the extent that the statements of C.E.K. and J.H.B. 
may be accepted as credible evidence as to treatment the Veteran 
received during National Guard service for back complaints 
without indication of additional specific injury they demonstrate 
no more than treatment for symptoms related to the present back 
disability which has been attributed to the Veteran's normal 
aging process.  The Board finds, however, that the Veteran's own 
medical nexus statements and the statements of C.E.K. and J.H.B. 
to the extent they indicate that symptoms after active service 
were attributable to more severe injuries sustained as a result 
of parachute jumps and physical training during active service 
are inconsistent with the objective medical findings documented 
by examination reports contemporaneous to the Veteran's National 
Guard service.  There is no indication C.E.K. or J.H.B. reviewed 
any other medical records, performed specific examinations or 
obtained diagnostic studies, or recorded any objective medical 
findings.  There is also no credible evidence of a specific, 
aggravating back injury having been sustained during a period of 
ACDUTRA or INACDUTRA service.  

The VA medical examiner considered the Veteran's complaints 
including his parachute jumps during service and following a 
review of the record and examination of the Veteran concluded 
that the Veteran's back disorder was not related to service.  The 
Board finds this medical opinion to be persuasive evidence 
against the claim. As discussed above, the most persuasive 
evidence of record shows the Veteran sustained no more than 
acute, insignificant back injuries during active service that 
resolved without chronic residuals and that any treatment he 
received after active service is more appropriately attributable 
to his back disability as a result of the normal aging process.  

The persuasive medical evidence of record demonstrates that the 
Veteran's lumbar spine degenerative disc disease and osteophytes 
of the lumbar spine developed many years after his release from 
active service and the overall evidence in this case demonstrates 
that symptomatology of a chronic back disorder was not manifest 
continuously after service.  The Federal Circuit has held that 
the passage of many years between discharge from active service 
and the medical documentation of a claimed disability may be 
considered evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Therefore, entitlement to 
service connection for a chronic lumbar spine disability, to 
include arthritis and degenerative disc disease, is not 
warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence is against the 
Veteran's claim.


ORDER

Entitlement to service connection for a chronic lumbar spine 
disability, to include arthritis and degenerative disc disease, 
is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


